MEMORANDUM **
Annette McKee and Bertha Kelly appeal pro se from the district court’s order dismissing their action for failure to prosecute. We review for abuse of discretion a dismissal for failure to timely serve the summons and complaint, Oyama v. Sheehan (In re Sheehan), 253 F.3d 507, 511 (9th Cir.2001), and we affirm.
*745The district court properly dismissed the action without prejudice to refiling, because appellants failed to properly serve a summons and complaint on the defendants within 120 days, see Fed.R.Civ.P. 4(e)(1) & 4(m); Cal. Civ. Proc. §§ 415.40 & 417.20(a), or to show good cause for this failure, see In re Sheehan, 253 F.3d at 512; Hamilton v. Endell, 981 F.2d 1062, 1065 (9th Cir.1992) (overruled on other grounds) (“inadvertent error or ignorance of governing rules alone will not excuse a litigant’s failure to effect timely service.”).
The remaining contentions lack merit.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.